internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp -plr-108387-99 date date mutual bank state x stock bank stock holding_company mutual holding_company dear this is in reply to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction the facts submitted for consideration are substantially as set forth below mutual bank is a state x chartered mutual_savings_bank engaged in banking and banking related businesses as a mutual entity mutual bank has no authorized capital stock instead holders of mutual bank deposit accounts have liquidation and voting plr-108387-99 rights in mutual bank for what have been represented to be valid business purposes mutual bank’s board_of directors has decided that mutual bank should be converted into stock bank and become a wholly owned subsidiary of stock holding_company and that stock holding_company should become a majority owned subsidiary of mutual holding_company accordingly mutual bank proposes the following transaction i ii iii mutual bank will organize a state x chartered savings bank_holding_company mutual holding_company which will initially be organized in stock form and initially exist as mutual bank’s wholly owned subsidiary mutual holding_company will organize two wholly-owned subsidiaries a state x capital stock corporation stock holding_company that will subsequently hold percent of stock bank’s common_stock and an interim state x stock savings bank interim the following events will occur simultaneously mutual bank will exchange its charter for a state x stock savings bank charter becoming stock bank mutual holding_company will cancel its outstanding_stock and exchange its charter for a state x mutual_savings_bank holding_company charter becoming mutual holding_company a mutual institution owned by the members of mutual bank immediately before this transaction interim will merge with and into stock bank with stock bank surviving as a wholly owned subsidiary of mutual holding_company as a result stock bank formerly mutual bank will be the wholly owned subsidiary of mutual holding_company a mutual entity in which the former members of mutual bank will hold ownerships interests comparable to those they previously held in mutual bank iv mutual holding_company then will contribute percent of the stock of stock bank to stock holding_company its wholly owned subsidiary v as soon as practicable thereafter stock holding_company will offer for sale up to percent of its common_stock with priority subscription rights granted in descending order to certain depositors in the former mutual bank to certain employee stock benefit plans of mutual bank to other members of mutual bank and to certain members of the general_public as a result of these steps stock bank will be a wholly owned subsidiary of stock holding_company which will be until step v in the transaction occurs a wholly-owned subsidiary of mutual holding_company as a mutual entity mutual holding_company will not have any authorized capital stock the depositors of mutual bank and later plr-108387-99 stock bank will hold all of the liquidation and voting rights to the extent provided for by law or regulation in mutual holding_company as long as they maintain deposit accounts in stock bank you propose that the transactions described in step iii above be treated as in substance the conversion of mutual bank to stock form followed by contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company followed by the contribution of mutual now stock bank by mutual holding_company to stock holding_company you further propose that the conversion of mutual bank to stock form be treated as a reorganization described in sec_368 a f of the internal_revenue_code and that the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company be treated as a transfer of property solely in exchange for stock described in sec_351 sec_3 of revproc_99_3 1999_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 additionally sec_3 of revproc_99_3 i r b pincite provides that the service will not rule on the application of sec_351 to an exchange of stock for stock in the formation of a holding_company although revproc_99_3 provides a general no-rule policy concerning sec_368 and sec_351 the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under either of these sections the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute regulations decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin you have represented that to the best of your knowledge and belief and but for the resolution of your requested rulings below the conversion of mutual bank to stock bank as described in step iii above constitutes a reorganization described in sec_368 and that a contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company constitutes a transfer described in sec_351 of property in exchange for stock with respect to the conversion of mutual bank from a state chartered mutual_savings_bank to a state chartered stock savings bank as described in step iii above you have requested two subissues rulings one is that the requirement of sec_1_368-1 of the income_tax regulations that there be a continuity_of_interest on the part of the owners of the enterprise prior to the reorganization is satisfied by the constructive exchange of the members’ mutual ownership interests in mutual bank for stock interest in stock bank notwithstanding the members’ constructive exchange of that stock for mutual ownership interests in mutual holding_company immediately thereafter the other is that neither the transaction described in step iii above involving in substance plr-108387-99 the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company nor the contribution by mutual holding_company of stock bank to stock holding_company described in step iv above nor the stock offering of stock holding_company will prevent mutual bank’s exchange of its charter for that of a state x chartered stock savings bank from qualifying as a reorganization under sec_368 with respect to the remainder of the transaction described in steps iii iv and v above you have requested two subissues rulings one is that the merger of interim with and into stock bank in which the depositors transfer the stock of stock bank constructively received in the conversion of mutual bank into stock bank to mutual holding_company in exchange for mutual ownership interests therein will be treated as the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company the other is that the mutual ownership interests in the mutual holding_company will be treated as stock within the meaning of sec_351 accordingly based on the information and representations set forth above and in your submission we hold as follows the requirements of sec_1_368-1 that there be a continuity_of_interest on the part of the owners of the enterprise prior to the reorganization is satisfied by the constructive exchange of the mutual bank members’ mutual ownership interests in mutual bank for stock interests in stock bank notwithstanding the members’ constructive exchange of that stock for mutual ownership interests in mutual holding_company immediately thereafter see revrul_80_105 1980_1_cb_78 revrul_69_646 1969_2_cb_54 neither the transaction described in step iii above involving in substance the contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company see ruling below nor the contribution by mutual holding_company to stock bank to stock holding_company described in step v above nor the stock offering of stock holding_company will prevent mutual bank’s exchange of its charter for that of a state x chartered stock savings bank from qualifying as a reorganization under sec_368 see revrul_96_29 1996_1_cb_50 revrul_69_516 1969_2_cb_56 the transaction described in step iii above will be treated as involving in substance a contribution of mutual now stock bank by its owners to mutual holding_company in exchange for mutual ownership interests in mutual holding_company see revrul_90_95 1990_2_cb_67 revrul_67_448 1967_2_cb_144 the mutual ownership interests in the mutual holding_company will be treated plr-108387-99 as stock within the meaning of sec_351 see revrul_69_3 1969_1_cb_103 a determination as to whether the conversion of mutual bank to stock form qualifies under sec_368 and whether the exchange of stock bank shares for mutual ownership interests in mutual holding_company is described in sec_351 will be made by the district director’s office upon audit of the federal_income_tax returns of mutual bank stock bank stock holding_company and mutual holding_company we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office we are sending the original copy of this letter to your authorized representative sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
